Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 29, 2007, amends certain provisions of the Credit Agreement dated as of
August 25, 2003, as amended by a First Amendment to Credit Agreement dated as of
July 14, 2004, a Second Amendment to Credit Agreement dated as of March 28,
2005, and a Third Amendment to Credit Agreement dated as of March 29, 2006 (as
so amended, and as further amended from time to time prior to the date hereof,
the “Existing Credit Agreement”) by and among Monitronics International, Inc., a
Texas corporation (the “Borrower”), the Lenders from time to time party thereto,
Bank of America, N.A., as successor by merger to Fleet National Bank, as
Administrative Agent for the Credit Parties, and Bank of America, N.A., as
Syndication Agent for the Credit Parties.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Credit Parties agree to certain
amendments to the Existing Credit Agreement; and

WHEREAS, upon and subject to the terms hereof, in accordance with Section 11.1
of the Credit Agreement (as defined below), the Credit Parties hereby agree to
the amendments to the Existing Credit Agreement as specified herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows.


ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATION

Each capitalized term that is used herein and is defined in the Existing Credit
Agreement shall have the meaning specified therein unless such term is otherwise
defined herein.  In addition, the rules of interpretation set forth in
Section 1.3 of the Existing Credit Agreement apply herein.  As used herein, the
term “Credit Agreement” shall mean the Existing Credit Agreement as amended by
and through the date hereof, including by this Amendment, and as further
amended, restated, modified, supplemented and/or extended from time to time. 
This Amendment is a Loan Document.


ARTICLE II
 AMENDMENTS, ETC.


SECTION 2.1.           AMENDMENTS TO SCHEDULES.  THE FOLLOWING SCHEDULES AMEND,
REPLACE AND SUPERSEDE THE CORRESPONDING SCHEDULES ATTACHED TO THE EXISTING
CREDIT AGREEMENT: 

Schedule 4.5(a)

Properties

Schedule 4.5(b)

Intellectual Property

Schedule 4.6

Proceedings

 


--------------------------------------------------------------------------------


 

Schedule 4.8

Material Agreements and Licenses

Schedule 4.13

Ownership of the Borrower and its Subsidiaries

Schedule 4.16

Insurance

Schedule 4.20

Depository and Other Accounts

 


SECTION 2.2.           AMENDMENTS TO SECTION 1.1.  SECTION 1.1 OF THE EXISTING
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)           ADDITIONAL DEFINITION.  THE FOLLOWING DEFINITION IS HEREBY ADDED
TO SECTION 1.1 OF THE CREDIT AGREEMENT IN ALPHABETICAL ORDER:

“‘Fourth Amendment Closing Date’ shall mean the date upon which the Fourth
Amendment to Credit Agreement among the Borrower and the Credit Parties shall
have been executed by each of the parties thereto and all conditions set forth
in Section 3.3 of such Fourth Amendment to Credit Agreement have been satisfied
or waived.”


SECTION 2.3.           AMENDMENT TO SECTION 4.6.  SECTION 4.6 OF THE EXISTING
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING EACH REFERENCE TO THE TERM “THIRD
AMENDMENT CLOSING DATE” APPEARING THEREIN AND INSERTING IN LIEU THEREOF THE TERM
“FOURTH AMENDMENT CLOSING DATE”.


SECTION 2.4.           AMENDMENT TO SECTION 4.8(A).  SECTION 4.8(A) OF THE
EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TERM “THIRD
AMENDMENT CLOSING DATE” APPEARING THEREIN AND INSERTING IN LIEU THEREOF THE TERM
“FOURTH AMENDMENT CLOSING DATE”.


SECTION 2.5.           AMENDMENT TO SECTION 4.13(A).  SECTION 4.13(A) OF THE
EXISTING CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TERM “THIRD
AMENDMENT CLOSING DATE” APPEARING THEREIN AND INSERTING IN LIEU THEREOF THE TERM
“FOURTH AMENDMENT CLOSING DATE”.


SECTION 2.6.           AMENDMENT TO SECTION 4.16.  SECTION 4.16 OF THE EXISTING
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING EACH REFERENCE TO THE TERM “THIRD
AMENDMENT CLOSING DATE” APPEARING THEREIN AND INSERTING IN LIEU THEREOF THE TERM
“FOURTH AMENDMENT CLOSING DATE”.


SECTION 2.7.           AMENDMENT TO SECTION 4.21.  SECTION 4.21 OF THE EXISTING
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TERM “THIRD AMENDMENT CLOSING
DATE” APPEARING THEREIN AND INSERTING IN LIEU THEREOF THE TERM “FOURTH AMENDMENT
CLOSING DATE”.


SECTION 2.8.           AMENDMENT TO SECTION 8.17.  SECTION 8.17 OF THE EXISTING
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE PHRASE “; PROVIDED, FURTHER,
THAT NOTWITHSTANDING THE FOREGOING, FOR THE FISCAL YEAR ENDING JUNE 30, 2006,
THE BORROWER AND ITS SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES IN AN AGGREGATE
AMOUNT UP TO SIX MILLION FIVE HUNDRED THOUSAND

2


--------------------------------------------------------------------------------



DOLLARS ($6,500,000) AND THE BORROWER MAY CARRY FORWARD ANY PERMITTED BUT UNUSED
CAPITAL EXPENDITURES FROM THE FISCAL YEAR ENDED JUNE 30, 2006 TO THE FISCAL YEAR
ENDED JUNE 30, 2007” AND INSERTING IN LIEU THEREOF THE PHRASE  “; PROVIDED,
FURTHER, THAT NOTWITHSTANDING THE FOREGOING, FOR THE FISCAL YEAR ENDING JUNE 30,
2007, THE BORROWER AND ITS SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES IN AN
AGGREGATE AMOUNT UP TO EIGHT MILLION DOLLARS ($8,000,000) AND THE BORROWER MAY
CARRY FORWARD ANY PERMITTED BUT UNUSED CAPITAL EXPENDITURES FROM THE FISCAL YEAR
ENDED JUNE 30, 2007 TO THE FISCAL YEAR ENDED JUNE 30, 2008”.


ARTICLE III
REPRESENTATIONS AND WARRANTIES, COVENANTS, CONDITIONS
PRECEDENT, ETC.


SECTION 3.1.           CONFIRMATION OF REPRESENTATIONS, WARRANTIES AND
COVENANTS, ETC.  THE BORROWER, BY EXECUTION OF THIS AMENDMENT, CERTIFIES TO THE
CREDIT PARTIES THAT:


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, AS IF FULLY SET FORTH IN
THIS AMENDMENT AND THAT, AS OF THE DATE HEREOF, NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT;


(B)           THE BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF
THE TERMS AND PROVISIONS SET FORTH IN THE CREDIT AGREEMENT ON ITS PART TO BE
OBSERVED OR PERFORMED ON OR PRIOR TO THE DATE OF THIS AMENDMENT; AND


(C)           SINCE JUNE 30, 2006, THERE HAS BEEN NO CHANGE IN THE ASSETS OR
LIABILITIES OR IN THE FINANCIAL OR OTHER CONDITION OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT COULD HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.2.           AUTHORIZATION, VALIDITY AND ENFORCEABILITY.  THIS
AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE BORROWER AND
CONSTITUTES, AND THE CREDIT AGREEMENT, AND EACH OF THE OTHER LOAN DOCUMENTS, AS
AMENDED BY AND THROUGH THE DATE HEREOF, CONSTITUTE, LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
RIGHTS OF CREDITORS GENERALLY AND EXCEPT TO THE EXTENT THAT ENFORCEMENT OF
RIGHTS AND REMEDIES SET FORTH THEREIN MAY BE LIMITED BY EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A COURT OF LAW OR A
PROCEEDING IN EQUITY).


SECTION 3.3.           CONDITIONS PRECEDENT.  PRIOR TO OR CONCURRENTLY WITH THE
EXECUTION OF THIS AMENDMENT, AND AS A CONDITION TO THE OBLIGATION OF THE CREDIT
PARTIES TO EXECUTE THIS AMENDMENT:

3


--------------------------------------------------------------------------------



(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE FOURTH AMENDMENT CLOSING DATE, OF THE SECRETARY OF THE BORROWER:

(I)              ATTACHING A TRUE AND COMPLETE COPY OF THE RESOLUTIONS OF ITS
BOARD OF DIRECTORS AND OF ALL OTHER DOCUMENTS EVIDENCING ALL NECESSARY CORPORATE
ACTION (IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT) TAKEN TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND EACH OF
THE OTHER DOCUMENTS AND INSTRUMENTS CONTEMPLATED HEREBY;

(II)            SETTING FORTH THE INCUMBENCY OF ITS OFFICERS WHO ARE AUTHORIZED
TO AND WHO SIGN THIS AMENDMENT, INCLUDING THEREIN A SIGNATURE SPECIMEN OF SUCH
OFFICERS; AND

(III)           ATTACHING A CERTIFICATE OF GOOD STANDING OF THE SECRETARY OF
STATE OF THE JURISDICTION OF ITS FORMATION.


(B)           THE CREDIT PARTIES SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS
DUE AND PAYABLE TO THE CREDIT PARTIES, AND THEIR RESPECTIVE AFFILIATES, UNDER
THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY SEPARATE LETTER AGREEMENT
OR OTHER ARRANGEMENT(S) AMONG THE BORROWER AND THE ADMINISTRATIVE AGENT AND
SYNDICATION AGENT TO THE EXTENT THAT SUCH FEES OR OTHER AMOUNTS ARE PAYABLE ON
OR PRIOR TO THE FOURTH AMENDMENT CLOSING DATE, INCLUDING, TO THE EXTENT INVOICED
WITH REASONABLE DETAIL, REIMBURSEMENT OR PAYMENT OF THE FEES AND DISBURSEMENTS
OF SPECIAL COUNSEL AND ALL OTHER OUT-OF-POCKET EXPENSES REQUIRED TO BE
REIMBURSED OR PAID BY THE BORROWER HEREUNDER.


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A WAIVER EXECUTED BY
THE BORROWER AND NML UNDER THE SUBORDINATED NOTE AND WARRANT PURCHASE AGREEMENT,
DATED JANUARY 18, 2002, AS AMENDED, BETWEEN THE BORROWER AND NML IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(D)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR BY THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN ISSUED BY ANY
GOVERNMENTAL AUTHORITY AGAINST THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
LENDER.


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL OTHER INFORMATION
AND DOCUMENTS WHICH THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY HAVE
REQUESTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT,
SUCH INFORMATION AND DOCUMENTS WHERE APPROPRIATE TO BE CERTIFIED BY ONE OF THE
BORROWER’S OFFICERS OR A GOVERNMENTAL AUTHORITY.

4


--------------------------------------------------------------------------------



ARTICLE IV
MISCELLANEOUS PROVISIONS


SECTION 4.1.           SURVIVAL.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS
AMENDMENT DOES NOT CONSTITUTE A WAIVER OF OR AMENDMENT TO ANY PROVISION OF THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND DOES NOT AFFECT
ANY OTHER TERM, CONDITION OR PROVISION OF THE EXISTING CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, EACH OF WHICH SHALL CONTINUE IN FULL FORCE AND
EFFECT.


SECTION 4.2.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).


SECTION 4.3.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, INCLUDING FACSIMILE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE
ONE AND THE SAME INSTRUMENT.


SECTION 4.4.           HEADINGS.  THE HEADINGS OF THE SEVERAL ARTICLES, SECTIONS
AND SUBSECTIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AMENDMENT.

 

[Signature pages follow]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Stephen M. Hedrick

 

 

 

Name: Stephen M. Hedrick

 

 

Title: Vice President - Finance

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ William Faidell, Jr.

 

 

 

Name: William Faidell, Jr.

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and Lender

 

 

 

 

 

 

 

By:

/s/ John F. Lynch

 

 

 

Name: John F. Lynch

 

 

Title: Senior Vice President

 

 

[Counterpart signature pages of Lenders follow]

 


--------------------------------------------------------------------------------